Citation Nr: 0942322	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  04-28 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
disorders, claimed as severe indigestion.  

2.  Entitlement to an increased rating for a neck strain, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1969 to March 
1972 and from January 1976 to March 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO). 

The Board remanded the Veteran's claim for additional 
development in July 2007.  The development ordered has been 
completed.  Stegall v. West, 11 Vet. App. 268 (1998).

In its July 2007 decision, the Board remanded the issue of 
entitlement to a nonservice-connected pension pursuant to 
Manlincon v. West to allow the RO to issue a Statement of the 
Case.  12 Vet. App. 238, 240-41 (1999).  A Statement of the 
Case was issued in August 2009.  As the Veteran has not filed 
a substantive appeal, that issue is not presently before the 
Board.  

The Board also notes that service connection for a major 
depressive disorder was granted by an August 2009 rating 
decision.  As this is considered a full grant of benefits on 
appeal, this issue is no longer before the Board.  Because by 
this rating decision the Veteran met the schedular criteria 
for a total rating based on unemployability (TDIU), and he is 
not employed, a claim for TDIU benefits should be inferred. 
That matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran suffered from indigestion while on active 
duty service, and he currently suffers from gastroesophageal 
reflux disease (GERD).  

2.  The combined range of motion of the Veteran's cervical 
spine is 325 degrees, (no more than slight limitation of 
motion), he does not suffer from muscle spasms or guarding, 
and his gait and posture are normal.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a 
gastrointestinal disorder have been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  

2.  The criteria for a rating higher than 10 percent for a 
neck strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.71a Diagnostic Code (DC) 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for a Gastrointestinal Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic; continuity is also required 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must 
find medical evidence that the Veteran currently suffers from 
a disability, medical evidence (or, in certain circumstances, 
lay evidence) of an in service incurrence or aggravation of 
that disability, and medical evidence of a nexus between the 
present disability and the disability claimed in service.  
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)).  As the evidence indicates that each 
requirement is met, an award of service connection is 
appropriate in this case.  

First, the Board acknowledges that the Veteran suffered from 
gastrointestinal disorders while in service.  The Veteran was 
treated for gastroenteritis in May 1975 and July 1982.  He 
later complained of stomach pains in June 1988.  
In his January 1992 physical prior to retirement, the Veteran 
noted that he suffered from chronic indigestion that was 
relieved with antacids.  The Veteran further stated that his 
stomach bothered him daily.  

The Board also acknowledges that the Veteran is currently 
afflicted with GERD.  The Veteran was first diagnosed with 
GERD in an October 1996 VA general medical examination.  The 
Veteran's private doctors later confirmed this diagnosis.  
Records from Dr. Gary Spiegelman from September 2002 to March 
2003 reflect a diagnosis of and treatment for GERD.  In his 
March 2003 note, Dr. Spiegelman noted that the Veteran was 
able to control his GERD with medication.  

The results of a February 2008 VA examination are consistent 
with these findings.  The examiner reviewed the Veteran's 
medical history and claims file.  The Veteran stated that he 
controls his GERD with medicine, though he still occasionally 
suffers from heartburn and indigestion.  The Veteran denied 
suffering from nausea, vomiting, hematemesis or melena.  Upon 
examination, the Veteran was found to have a constant weight 
and no signs of anemia.  He did have minor tenderness to deep 
palpation in the mid epigastrium, but he had no guarding or 
rebound.  The examiner diagnosed the Veteran as suffering 
from gastroesophogeal reflux disease.  

The only question remaining then is whether there is a nexus 
between the Veteran's current diagnosis of GERD and the 
gastrointestinal problems he experienced in service.  In the 
February 2008 VA examination, the examiner was specifically 
asked to state whether any gastrointestinal disease from 
which the Veteran currently suffered is related to his active 
duty service.  The examiner wrote that the Veteran suffered 
from viral gastroenteritis while in the military.  Since that 
condition is viral while GERD is chronic, the examiner 
concluded that his current condition is less likely than not 
related to his active duty service.  

The examiner, though, did not comment on the Veteran's 
examination at retirement.  That examination reflected that 
the Veteran had complained of indigestion subsequent to his 
bouts with gastroenteritis.  

Further, a review of the Veteran's claims file reflects that 
the Veteran has consistently complained of indigestion 
following service.  In an October 1996 VA general medical 
examination, the Veteran stated that while on active duty 
service, he suffered from recurrent heartburn that he treated 
with antacids.  In a May 1996 statement, the Veteran's wife 
stated that the Veteran had many problems with his stomach 
and relied heavily on antacids to treat them.  

The Board finds the Veteran and his wife both competent to 
testify as to stomach problems the Veteran experienced and 
credible in their statements regarding those problems.  Those 
statements thus present a continuity of symptoms of 
indigestion beginning in service and continuing to this day.  
The Board is mindful of the opinion of the VA examiner, but 
it nonetheless finds the evidence in this case to be in 
equipoise.  Accordingly, a grant of service connection is 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.  

II.  Increased Rating for Neck Strain

Disability ratings are determined by applying a schedule of 
ratings based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must 
be viewed in relation to its history, and the limitation of 
activity imposed by the disabling condition should be 
emphasized. 38 C.F.R. § 4.1.  Further, examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  

In September 2003 during the course of this appeal, the 
criteria for evaluating neck disabilities changed.  All 
applicable versions of the rating criteria will be 
considered, but the new criteria may only be applied as of 
their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000.

This appeal arises out of the Veteran's March 2003 
application for an increased rating.  At the time, his 
service connected disability was evaluated as non- 
compensable.  The claim was initially denied, and appealed.  
As the appeal progressed, however, the RO increased the 
veteran's evaluation to 10 percent under Diagnostic Code 5237 
in a March 2008 rating action.  That increase was made 
effective from March 2003.

Diagnostic Code 5290 - which was in effect prior to September 
2003 - assigned 10, 20, and 30 percent ratings for limitation 
of motion of the cervical spine, depending on whether the 
disability was slight, moderate, or severe respectively.

The words "slight," "moderate," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather, 
all the medical evidence must be evaluated to determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc.  
Additionally, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

As of September 2003, disabilities of the spine began to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  Under the new criteria, a 10 percent 
rating is assigned when forward flexion of the cervical spine 
is greater than 30 degrees, but not greater than 40 degrees; 
when the combined range of motion of the cervical spine is 
greater than 170 degrees, but not greater than 335 degrees; 
when there is muscle spasm, guarding, or localized tenderness 
that does not result in an abnormal gait or abnormal spinal 
contour; or when there is a vertebral body fracture with loss 
of 50 percent or more of the height.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine.

A 20 percent rating is assigned when forward flexion of the 
cervical spine is greater than 15 degrees, but not greater 
than 30 degrees; when the combined range of motion of the 
cervical spine is not greater than 170 degrees; or when there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 
4.71a, DC 5237.

Although the old criteria are less defined and numerical 
ranges of motion were not provided in the prior rating 
criteria, guidance can be obtained from the amended 
regulations.  Looking at these figures (again, for guidance), 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees. The normal ranges of motion 
for each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion. See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2).

VA must also analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that 
becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Although § 4.40 does not require a separate rating 
for pain, it does provide guidance for determining ratings 
under other diagnostic codes assessing musculoskeletal 
function.  The Board has a special obligation to provide a 
statement of reasons or bases pertaining to § 4.40 in rating 
cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 
(1997).

Since the issue in this case is entitlement to an increased 
rating, the present level of his disability is the Board's 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Much like with claims for increased initial ratings, 
staged ratings are appropriate for an increased rating claim 
whenever the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

The Veteran was afforded a VA examination in February 2008.  
The physician who performed the examination reviewed the 
Veteran's claims file and medical history.  
The examiner found that the Veteran had 45 degrees of both 
forward flexion and extension of the cervical spine.  The 
Veteran had left lateral flexion of 0-35 degrees and right 
lateral flexion of 0-40 degrees.  Rotation to the right and 
left was 80 degrees each way, resulting in a combined range 
of motion of 325 degrees.  The Veteran demonstrated pain on 
the extremes of left and right lateral flexion.  The position 
of the Veteran's head was normal, as were his posture and 
gait.  The Veteran did not have muscle spasms, fixed 
deformities, or postural abnormalities.  No weakness or 
tenderness were found.  There was no reported pain or loss of 
motion with repetitive use.  The examiner diagnosed the 
Veteran as suffering from a chronic cervical strain.  

Under either the previous or the current regulations, these 
findings are consistent with the 10 percent rating that has 
been assigned.  The Veteran has a combined range of motion of 
325 degrees, and a rating of 20 percent would only be 
warranted if this combination were limited to 170 degrees.  
Further, the Veteran had no guarding or muscle spasms 
affecting his gait or posture.  As his disability has 
remained consistent, he is not a candidate for a staged 
rating.  Also, as the Veteran did not have loss of motion or 
pain on repetitive use, he is not entitled to a higher rating 
under the DeLuca criteria.  

In a September 2009 statement in support of his claim, the 
Veteran stated that his neck disability requires him to 
change his lifestyle and results in fitful sleep.  While the 
Veteran has alleged that his disability is severe, the 
probative medical evidence does not support his contention.  
Importantly, though the Veteran has been receiving treatment 
from VA during the pendency of this appeal (dating back to 
2003), there are no records of complaints of or treatment for 
his neck disability.  The treatment instead focuses on the 
Veteran's service-connected depression.  When the Veteran did 
complain about physical problems he was experiencing, his 
complaints centered on his headaches and his hip problems.  

The Veteran's disability is also not so severe as to warrant 
an extraschedular rating.  An extraschedular rating may be 
applied in exceptional cases involving marked interference 
with employment or frequent hospitalizations.  38 C.F.R. § 
3.321 (2009).  As outlined by the Court of Appeals for 
Veterans Claims, the Board uses a three-step inquiry to 
determine whether an extraschedular rating is warranted; 
"initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  In this case, the applicable 
rating criteria are adequate to evaluate the Veteran's 
disability.  The VA examination found that the Veteran 
suffers from a cervical strain.  While the Veteran's neck is 
somewhat limited in motion, such limitation is contemplated 
under the applicable rating criteria for spine disabilities.  
The Board also notes that the Veteran has not had any recent 
hospitalization for treatment of his neck injury.  Further, 
though the Veteran is not currently employed, he blames his 
lack of employment on his service-connected headaches and his 
non-service connected hip disability, not his neck strain.  
As neither marked interference with employment nor frequent 
hospitalizations have been found, an extraschedular 
evaluation is not appropriate in this case.  

In summary, the evidence shows that the Veteran has forward 
flexion of the cervical spine greater than 30 degrees, has a 
combined range of motion of the cervical spine of greater 
than 170 degrees, but he does not suffer from muscle spasm, 
guarding, or an altered gate.  His limitation of motion is no 
more than slight.  Accordingly, the Board concludes that the 
criteria for a rating higher than 10 percent for a neck 
strain have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a DC 5237.

III.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in May 2003 - prior to the initial 
RO decision in this matter - that addressed the notice 
elements.  The letter informed the Veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  In Vazquez-Flores 
v. Peake, the Court of Appeals for Veterans Claims held that 
a claimant seeking an increased rating - whether based on a 
diagnostic code or not - must be notified of what evidence is 
required to substantiate his claim.  22 Vet. App. 37, 43-44 
(2008), vacated sub. nom. Vazquez-Flores v. Shinseki, Nos. 
2008-7150, 2008-7115, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009).  Though the may 2003 letter to the Veteran was not as 
detailed as is now required nor was it tailored to the 
specific issue now on appeal, the Veteran was informed of how 
to qualify for an increased rating based on the diagnostic 
code in the rating decision, the Statement of the Case and 
the Supplemental Statement of the Case.  Any previous failure 
to provide notice thus is not prejudicial.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO has obtained and associated with the claims file 
the Veteran's service treatment records and records from his 
post-service private and VA treatment.  The Veteran was 
afforded a VA compensation and pension examination.  The 
Board notes that the evidence already of record is adequate 
to allow resolution of the appeal.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Finally, the Board is granting the Veteran's claim for 
service connection for a gastrointestinal disorder.  As this 
is considered a full grant of benefits sought on appeal, any 
failure by VA to notify or assist with regard to this claim 
poses no possibility of prejudice to the Veteran.  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

Service connection for gastrointestinal disorders is granted.  

An increased rating for a neck strain, currently rated as 10 
percent disabling, is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


